DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
Claim 17, line 1, “the sound absorption element” has been deleted and replaced with – the at least one sound absorption element --;
Claim 18, line 1, “the sound absorption element” has been deleted and replaced with – the at least one sound absorption element --;
Claim 25, line 1, “the sound absorption element” has been deleted and replaced with – the at least one sound absorption element --;

Claim 29, line 1, “the sound absorption element” has been deleted and replaced with – the at least one sound absorption element --;


Allowable Subject Matter
Claims 16-30 are allowed.

The following is an examiner’s statement of reasons for allowance: after a thorough search of the prior art, it appears that the Applicant’s use of a curved sound absorption member facing a tire contact patch of a vehicle such that a direction of sound propagation is normal to the absorption member and the distance from the contact patch to the absorption member is a multiple of half a wavelength of the resonant frequency, in conjunction with the remaining limitations, is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON S DANIELS/Primary Examiner, Art Unit 3612